UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:(312) 827-0100 Date of fiscal year end:August 31 Date of reporting period:September 1, 2014 - August 31, 2015 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATEST, MOST UP-TO-DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: •Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. •Investor guides and fund fact sheets. •Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund's website, in an ongoing effort to provide you with the most current information about how your Fund's assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Performance Report and Fund Profile 14 About Shareholders' Fund Expenses 26 Schedule of Investments 27 Statement of Assets and Liabilities 41 Statement of Operations 43 Statements of Changes in Net Assets 45 Financial Highlights 48 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 61 Supplemental Information 62 Approval of Advisory Agreement – Claymore Exchange Traded Fund Trust 2 65 Trust Information 71 About the Trust Adviser Back Cover August 31, 2015 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the "Investment Adviser"), is pleased to present the annual shareholder report for several of our exchange-traded funds ("ETFs" or "Funds"). This report covers performance of the Funds for the annual fiscal period ended August 31, 2015. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC ("Guggenheim"), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia President, Chief Executive Officer and Trustee Claymore Exchange-Traded Fund Trust 2 September 30, 2015 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 3 ECONOMIC AND MARKET OVERVIEW August 31, 2015 The U.S. economic expansion is beginning to approach its late stages, but the underlying fundamentals of the economy remain strong. Growth mid-year bounced back from a weather-induced slowdown in the first quarter, with GDP increasing 3.7% for the third quarter. The labor and housing markets continue to strengthen, and consumption has benefited from low energy prices. Markets have been anticipating a rate hike by the U.S. Federal Reserve (the "Fed") sometime before the end of 2015, but the Fed's insistence on being data dependent provides it with significant flexibility. Among measures being watched closely is wage growth, an indicator of inflationary pressure, which has been subdued. Once the Fed begins its tightening process, the terminal value of the Fed funds rate may be lower than expected. Overseas, growth in the Chinese economy continues to slow, with a recent devaluation a government attempt to stimulate exports. Policymakers are likely to continue to do whatever is necessary to maintain growth at an acceptable level, but turbulence is expected to persist. The Japanese economy's long-term prospects also remain weak, with continued monetary accommodation leading to more capital being exported. In Europe, economic data have also slipped recently, and export growth may suffer due to falling demand from China. Events in Greece are likely to remain unsettled. Responsible for much of this international turbulence is the massive misalignment of exchange rates, which finds its roots in quantitative easing. Japan, for example, has weakened its currency by over 50% against the U.S. dollar while China, Japan's largest trading partner, has basically pegged the renminbi to the dollar. Strains on the terms of trade between countries that have devalued and those that have not have built to the point that perpetuating these disparities is destabilizing to the countries that have staunchly fought devaluation. Witness China's recent move to devalue the renminbi versus the dollar, proving that artificial equilibrium is not only impossible to maintain, but ultimately disruptive to markets and economic growth. Now we are facing the turbulent path to a new equilibrium, including the potential for several months of volatility for risk assets. In such a challenging period, many take comfort in governments' willingness to use the printing press. It is a handy tool to prop up asset prices and temporarily spur economic growth, which is the main reason a recession does not appear to be on the horizon for either the G-7 nations or China. It's also worth noting that there has never been a recession in the post-war period without the Fed first raising interest rates, after which it typically takes several years for a recession to be induced. For the 12 months ended August 31, 2015, the Standard & Poor's 500® ("S&P 500") Index returned 0.48%. The Morgan Stanley Capital International ("MSCI") Europe-Australasia-Far East ("EAFE") Index returned -7.47%. The return of the MSCI Emerging Markets Index was -22.95%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 1.56% return for the period, while the Barclays U.S. Corporate High Yield Index returned -2.93%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.03% for the 12-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT August 31, 2015 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate, taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or "MBS" (agency fixed-rate and hybrid adjustable-rate mortgage, or "ARM", pass-throughs), asset-backed securities ("ABS"), and commercial mortgage-backed securities ("CMBS"). The Barclays U.S. Corporate High Yield Index measures the market of U.S. dollar-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody's, Fitch, and S&P is Ba1/BB +/BB + or below. The Dow Jones Global Utilities Index includes those companies in the Dow Jones Global Index associated with generating and distributing electricity through the burning of fossil fuels such as coal, petroleum and natural gas, and through nuclear energy; alternative electricity companies generating and distributing electricity from a renewable source; distributors of gas to end users; and multi-utility and water companies. The FTSE EPRA/NAREIT Global Real Estate Index is an unmanaged portfolio of approximately 423 constituents from 37 countries, including both developed and emerging markets. The MSCI (Morgan Stanley Capital International) China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The MSCI EAFE Index is a capitalization-weighted measure of stock markets in Europe, Australasia, and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market-capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Standard & Poor's Global BMI (Broad Market Index), which comprises the S&P Developed BMI and S&P Emerging BMI, is a comprehensive, rules-based index measuring global stock market performance. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) August 31, 2015 YAO Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the AlphaShares China All-Cap Index (the "Index"). The Index is designed to measure and monitor the performance of the investable universe of publicly traded companies based in mainland China. The Index was created by AlphaShares, LLC ("AlphaShares") and is maintained by Standard & Poor's. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs, and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2015. On a market price basis, the Fund generated a total return of -13.42%, which included a decrease in market price over the period to $24.13 as of August 31, 2015, from $28.52 as of August 31, 2014. On an NAV basis, the Fund generated a total return of -12.51%, which included a decrease in NAV over the period to $24.42 as of August 31, 2015, from $28.56 as of August 31, 2014. At the end of the period, the Fund's shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -13.10% and the MSCI China Index returned -9.34% for the same period. The Fund made an annual income distribution of $0.6450 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution For the 12-month period ended August 31, 2015, the financial sector contributed the most to the Fund's return, followed by the industrial sector. The energy sector detracted the most from return, followed by the communications sector. Positions that contributed the most to the Fund's return included Ping An Insurance Group Company of China Ltd., a provider of insurance services in China (2.7% of the Fund's long-term investments at period end); China Life Insurance Co. Ltd., which provides life insurance and annuity products (3.0% of the Fund's long-term investments at period end); and Tech Pro Technology Development Ltd., which makes and sells electrolytic capacitors (not held at period end). Positions that detracted the most from the Fund's return included Alibaba Group Holding Ltd., ADR, which operates as a holding company providing internet infrastructure, e-commerce, online financial, and Internet content services through its subsidiaries PetroChina Co. Ltd., an oil and gas company; and CNOOC Ltd., a producer of oil and natural gas (2.9%, 2.1%, and 2.3%, respectively, of the Fund's long-term investments at period end). 6 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued August 31, 2015 CQQQ Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the AlphaShares China Technology Index (the "Index"). The Index is designed to measure and monitor the performance of the universe of publicly traded companies that are based in mainland China, Hong Kong, or Macau, are in the Information Technology Sector, as defined by Standard & Poor's Global Industry Classification Standard, and are open to foreign investment. The Index was created by AlphaShares, LLC ("AlphaShares") and is maintained by Standard & Poor's. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum capitalization requirements). The Index may include Hong Kong-listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index does not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs, and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2015. On a market price basis, the Fund generated a total return of -21.85%, which included a decrease in market price over the period to $29.31 as of August 31, 2015, from $37.88 as of August 31, 2014. On an NAV basis, the Fund generated a total return of -21.62%, which included a decrease in NAV over the period to $29.55 as of August 31, 2015, from $38.09 as of August 31, 2014. At the end of the period, the Fund's shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -23.56% and the MSCI China Index returned -9.34% for the same period. The Fund made an annual income distribution of $0.3450 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution For the 12-month period ended August 31, 2015, all sectors detracted from the Fund's return. The diversified sector and the consumer, cyclical sector detracted the least from the Fund's return. The communications sector and the energy sector detracted the most. Positions that contributed the most to the Fund's return included NetEase, Inc., ADR, a Chinese Internet company (8.1% of the Fund's long-term investments at period end); Tech Pro Technology Development Ltd., which makes and sells electrolytic capacitors (not held at period end) and Tencent Holdings Ltd., whose sub-sidiaries provide medin, entertainment, Internet, and Mobile services (13.2% of the Fund's long-term holdings at period end). Positions that detracted the most from the Fund's return included Baidu, Inc., ADR, which operates an Internet search engine; Lenovo Group Ltd., which, through its subsidiaries, sells and manufactures personal computers and handheld devices; and Qihoo 360 Technology Company Ltd., ADR, an Internet security service provider (10.0%, 5.4%, and 4.9%, respectively, of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued August 31, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF Fund Overview The Guggenheim Emerging Markets Real Estate ETF, NYSE Arca ticker: EMRE (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the AlphaShares Emerging Markets Real Estate Index (the "Index"). EMRE invests in publicly traded emerging markets real estate securities that seek to benefit from the growth of the real estate industry across nearly two dozen emerging market countries and the income typically generated by real estate investments. The Index is designed to measure and monitor the performance of the investable universe of publicly traded companies and real estate investment trusts (REITs) deriving a majority of their revenues from real estate development, management, and/or ownership of property in the countries of the S&P BMI Emerging Markets Index. The S&P Emerging BMI captures all companies domiciled in the emerging markets within the S&P Global BMI with a float-adjusted market capitalization of at least $100 million and a minimum annual trading liquidity of $50 million. The index is segmented by country/region, size (large, mid, and small), style (value and growth), and GICS (sectors/industry groups). A substantial portion of the Index may consist of the securities of Chinese issuers. The Index may include Hong Kong-listed securities, including China H-shares (which are issued by companies incorporated in mainland China), Red Chip shares (which are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China), and N-Shares (which are issued by companies based in mainland China and listed on the NYSE Arca or NASDAQ). The Index will not include China A-Shares or China B-Shares, each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stocks, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs, and IDRs included in the Index). Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period beginning at the Fund's inception of September 29, 2014, through August 31, 2015. On a market price basis, the Fund generated a total return of -14.22%, which included a decrease in market price over the period to $20.73 on August 31, 2015, from $25.00 at inception. On an NAV basis, the Fund generated a total return of -14.61%, which included a decrease in NAV over the period to $20.64 on August 31, 2015, from $24.99 at inception. At the end of the period the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -11.26% since inception. There were a number of factors that contributed to the underperformance of the NAV return vs. the Index. These factors included complexities with investing the initial proceeds of the Fund, the relatively small asset size of the Fund, and the lack of liquidity of certain securities held within the Index. The FTSE EPRA/NAREIT Global Real Estate Index returned 0.36% since inception. The Fund made the following quarterly income distributions for the abbreviated annual fiscal period ended August 31, 2015: Payable Date Amount December 31, 2014 $ March 31, 2015 $ June 30, 2015 $ Total $ Performance Attribution For the abbreviated annual fiscal period ended August 31, 2015, the financial sector composed 97% of the Fund and accounted for most of the Fund's negative performance. Positions that contributed the most to the Fund's return included Evergrande Real Estate Group Ltd., an integrated residential property developer in China; Resilient Property Income Fund Ltd., a property investment company in South Africa; and China Resources Land Ltd., which through its subsidiaries develops and invests in properties (2.4%, 2.0%, and 3.9%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included BR Malls Participacoes S.A., a service provider for Brazilian shopping malls; Fibra Uno Administracios S.A. De CV, a real estate investment trust focusing on Mexican properties; and Emaar Properties PJSC, a Dubai-based real estate development company (1.3%, 4.0%, and 5.8%, respectively, of the Fund's long-term investments at period end). 8 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued August 31, 2015 TAN Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the MAC Global Solar Energy Index (the "Index"). As of August 31, 2015, the Index is comprised of approximately 26 securities selected based on the relative importance of solar power within the company's business model, as determined by MAC Indexing LLC (the "Index Provider"). As of such date, the median market capitalization of securities included in the Index was $400 million. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under "Index Methodology") from solar power system sales, distribution, installation, integration, or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts ("ADRs"), and global depositary receipts ("GDRs"), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs, and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2015. On a market price basis, the Fund generated a total return of -30.57%, which included a decrease in market price over the period to $29.57 as of August 31, 2015, from $43.39 as of August 31, 2014. On an NAV basis, the Fund generated a total return of -30.51%, which included a decrease in NAV over the period to $29.72 as of August 31, 2015, from $43.58 as of August 31, 2014. At the end of the period, the Fund's shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -34.20% and the MSCI World Index returned -4.13% for the same period. The Fund made an annual income distribution of $0.6400 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution The Fund's holdings are mostly in the energy, technology, and industrial sectors. The technology sector contributed the most to the Fund's return for the 12-month period ended August 31, 2015. The energy sector detracted the most from return, followed by the industrial sector. Positions that contributed the most to the Fund's return included Hanwha Q Cells Co. Ltd., which manufactures photovoltaic (PV) cells and modules and provides PV cell processing services in China (2.3% of the Fund's long-term investments at period end); SMA Solar Technology AG, which manufactures solar inverters (6.0% of the Fund's long-term investments at period end) and Advanced Energy Industries, Inc., which makes power conversion, solar inverters and control systems used in plasma-based thin film production equipment (4.1% of the Fund's long-term investments at period end). Positions that detracted most from the Fund's return included GCL-Poly Energy Holdings Ltd., which provides power and heat via cogeneration, incineration, and wind power (5.2% of the Fund's long-term investments at period end); Shunfeng International Clean Energy Ltd., which develops and operates solar power plants (2.0% of the Fund's long-term investments at period end); and GT Advanced Technologies, Inc., a provider of crystal growth equipment (not held at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued August 31, 2015 CGW Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the "Fund"), seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the S&P Global Water Index (the "Index"). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor's Financial Services LLC, a division of McGraw Hill Financial ("S&P"), generally defines "developed markets" as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by Standard & Poor's Global Industry Classifications as being associated (in a manner representing a major component of such companies' business) with the global demand for water, including water utilities, infrastructure, equipment, instruments, and materials. Total market capitalization and float-adjusted market capitalization of securities in the Index must be at least $250 million and $100 million, respectively, at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts ("ADRs") that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2015. On a market price basis, the Fund generated a total return of -6.77%, which included a decrease in market price over the period to $26.64 as of August 31, 2015, from $29.08 as of August 31, 2014. On an NAV basis, the Fund generated a total return of -6.47%, which included a decrease in NAV over the period to $26.67 as of August 31, 2015, from $29.02 as of August 31, 2014. At the end of the period, shares of the Fund at NAV were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -6.25%, the MSCI World Index returned -4.13%, and the Dow Jones Global Utilities Index returned -8.56% for the same period. The Fund made an annual income distribution of $0.4980 per share on December 31, 2014, to shareholders of record on December 29, 2014. Performance Attribution For the 12-month period ended August 31, 2015, the Fund was invested mostly in the utilities and industrial sectors. Both of those sectors detracted from performance. Positions that contributed the most to the Fund's return included Veolia Environnement S.A., a France-based operator of utility and public transportation businesses; Danaher Corp., which makes and markets products and services for the medical, industrial, and commercial sectors; and American Water Works Co., Inc., which provides drinking water, wastewater, and other water-related services in multiple U.S. states and Ontario, Canada (6.1%, 5.6%, and 6.0%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included Pentair plc, a U.K.-based provider of services related to water and other fluids, thermal management, and equipment protection; Cia de Saneamento Basico de Estado de Sao Paulo, ADR, a Brazilian company that collects, treats, and distributes water; and Alfa Laval AB, a Swedish company that provides equipment and systems for heating, cooling, separation, and transportation of various foods, chemicals, and liquids (5.9%, 1.0%, and 3.1%, respectively, of the Fund's long-term investments at period end). 10 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued August 31, 2015 GHII Guggenheim S&P High Income Infrastructure ETF Fund Overview The Guggenheim S&P High Income Infrastructure ETF, NYSE Arca ticker: GHII (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of the S&P High Income Infrastructure Index (the "Index"). The Fund, using a "passive" or "indexing" investment approach, seeks to replicate, before the Fund's fees and expenses, the performance of the Index. The Index is designed to measure and monitor the performance of 50 high-yielding global equity securities of companies that engage in various infrastructure-related sub-industries. Index constituents must meet size, listing, and liquidity requirements and also be part of the S&P Global BMI Index, which is a rules-based index that measures global stock market performance. The Fund will invest at least 80% of its total assets in common stocks, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs, and IDRs included in the Index). Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period beginning at the Fund's inception of February 11, 2015, through August 31, 2015. On a market price basis, the Fund generated a total return of -8.37%, which included a decrease in market price over the period to $22.56 on August 31, 2015, from $25.05 at inception. On an NAV basis, the Fund generated a total return of -7.06%, which included a decrease in NAV over the period to $22.87 on August 31, 2015, from $25.05 at inception. At the end of the period the Fund's shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For comparison, the Index returned -5.91% since inception, and the S&P Global BMI Index returned -3.62% for the same period. The fund made the following quarterly income distributions for the abbreviated annual fiscal period ended August 31, 2015: Payable Date Amount March 31, 2015 $ June 30, 2015 $ Total $ Performance Attribution For the abbreviated annual fiscal period ended August 31, 2015, the industrial sector contributed the most to the Fund's performance. The utilities sector detracted the most, followed by the energy sector. Positions that contributed the most to the Fund's return included Williams Cos., Inc., a leading energy infrastructure company in North America (not held at period end); Hutchison Port Holdings Trust, the first publicly traded container port business trust that is affiliated with Hutchison Port Holdings and a subsidiary of Hutchison Whampoa Ltd. (4.0% of the Fund's long-term investments at period end); and Sydney Airport, a company that operates the airport in the Australian city (4.8% of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included TransCanada Corp., a leading energy infrastructure company in North America; Kinder Morgan, Inc., a provider of pipeline transportation and energy storage; and Fortum OYJ, a Finland-based provider of energy related products and services (3.9%, 4.2%, and 2.0%, respectively, of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 11 August 31, 2015 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to each individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic, or social developments could undermine the value of such Fund's investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or "emerging market" countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small-, and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed, and there may be less available information about the company. Replication Management Risk. The Funds are not "actively" managed. Therefore, a Fund would not necessarily sell a security because the stock's issuer was in financial trouble unless that stock is removed from such Fund's Index. Non-Correlation Risk. A Fund's return may not match the return of such Fund's index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund's securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries, the Fund's investments will be concentrated accordingly. In such event, the value of the Fund's shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. China Investment Risk (YAO CQQQ and EMRE). Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources, and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. Guggenheim Emerging Markets Real Estate ETF may not be suitable for all investors. Investments in the real estate industry, including REITS, subjects the Fund to the same risks as direct investments in real estate, which are particularly sensitive to economic downturns. Investments in foreign securities carry additional risks when compared to U.S. securities, due to the impact of diplomatic, political, or economic developments in the country in question (investments in emerging markets securities are generally subject to an even greater level of risks). Investments in Chinese companies may also involve additional risks. Investments in small- or medium-sized companies may involve greater risk than investing in larger, more established companies. Investments in securities of smaller issuers can be more volatile than that of larger issuers. Investments in micro-cap stocks involve substantially greater risks of loss and price fluctuations because their earnings and revenues tend to be less predictable and their shares tend to be more volatile and their markets less liquid than companies with larger market capitalizations. 12 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT August 31, 2015 Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds' portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in each Fund's Prospectus and Statement of Additional Information and at guggenheiminvestments.com. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 13 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) August 31, 2015 YAO Guggenheim China All-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -1.19% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2015 Since One Three Five Inception Year Year Year (10/19/09) Guggenheim China All-Cap ETF NAV -12.51% 6.29% 1.90% 1.44% Market -13.42% 5.68% 1.66% 1.22% AlphaShares China All Cap Index -13.10% 6.56% 2.36% 1.95% MSCI China Index -9.34% 6.73% 2.14% 1.41% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Investments: Financial 36.6% Communications 24.8% Energy 9.1% Consumer, Non-cyclical 8.6% Industrial 6.6% Consumer, Cyclical 5.9% Utilities 3.7% Other 4.6% Total Common Stocks 99.9% Securities Lending Collateral 14.0% Total Investments 113.9% Other Assets & Liabilities, net -13.9% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 6.6% China Mobile Ltd. 5.8% China Construction Bank Corp. — Class H 4.9% Industrial & Commercial Bank of China Ltd. — Class H 4.8% Baidu, Inc. ADR 3.7% Bank of China Ltd. — Class H 3.7% China Life Insurance Company Ltd. — Class H 3.0% Alibaba Group Holding Ltd. ADR 2.9% Ping An Insurance Group Company of China Ltd. — Class H 2.7% CNOOC Ltd. 2.3% Top Ten Total 40.4% "Ten Largest Holdings" exclude any temporary cash or derivative investments. 14 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 YAO Guggenheim China All-Cap ETF continued This graph compares a hypothetical $10,000 investment in the Fund,made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced index is unmanaged and not available for direct investment. The index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed,may be worth more or less than their original investment. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 15 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 CQQQ Guggenheim China Technology ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.81% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2015 Since One Three Five Inception Year Year Year (12/08/09) Guggenheim China Technology ETF NAV -21.62% 15.25% 5.38% 4.16% Market -21.85% 15.06% 5.17% 4.01% AlphaShares China Technology Index -23.56% 14.61% 5.11% 3.98% MSCI China Index -9.34% 6.73% 2.14% 0.55% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalized-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips, and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Investments: Communications 55.7% Technology 25.2% Industrial 9.4% Energy 5.4% Basic Materials 1.8% Consumer, Cyclical 1.3% Consumer, Non-cyclical 0.9% Diversified 0.2% Total Common Stocks 99.9% Securities Lending Collateral 22.7% Total Investments 122.6% Other Assets & Liabilities, net -22.6% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 12.1% Baidu, Inc. ADR 9.1% Alibaba Group Holding Ltd. ADR 8.7% NetEase, Inc. ADR 7.3% AAC Technologies Holdings, Inc. 5.3% Lenovo Group Ltd. 4.9% Qihoo 360 Technology Company Ltd. ADR 4.5% Semiconductor Manufacturing International Corp. 2.9% SINA Corp. 2.9% Youku Tudou, Inc. ADR 2.4% Top Ten Total 60.1% "Ten Largest Holdings" exclude any temporary cash or derivative investments. 16 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 CQQQ Guggenheim China Technology ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 17 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.44% Net Assets ($000) $ TOTAL RETURN FOR THE PERIOD ENDED AUGUST 31, 2015 Since Inception (09/29/14) (non-annualized) Guggenheim Emerging Market Real Estate ETF NAV -14.61% Market -14.22% AlphaShares Emerging Markets Real Estate Index -11.26% FTSE EPRA/NAREIT Global Real Estate Index 0.36% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.99 per share for share price returns or initial net asset value (NAV) of $24.99 per share for NAV returns. Returns for periods of less than one year are not annualized. FTSE EPRA/NAREIT Global Real Estate Index is an unmanaged portfolio of approximately 423 constituents from 37 countries, including both developed and emerging markets. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.65% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Investments: Financial 97.1% Consumer, Cyclical 1.1% Industrial 1.0% Diversified 0.8% Total Common Stocks 100.0% Securities Lending Collateral 3.7% Total Investments 103.7% Other Assets & Liabilities, net -3.7% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) China Overseas Land & Investment Ltd. 6.0% Emaar Properties PJSC 5.8% Fibra Uno Administracion S.A. de CV 4.0% China Resources Land Ltd. 3.9% Ayala Land, Inc. 3.5% Growthpoint Properties Ltd. 3.3% SM Prime Holdings, Inc. 3.1% Evergrande Real Estate Group Ltd. 2.4% Redefine Properties Ltd. 2.4% China Vanke Company Ltd. — Class H 2.3% Top Ten Total 36.7% "Ten Largest Holdings" exclude any temporary cash or derivative investments. 18 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the FTSE EPRA/NAREIT Global Real Estate Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The FTSE EPRA/NAREIT Global Real Estate Index is an unmanaged portfolio of approximately 423 constituents from 37 countries, including both developed and emerging markets. It is not possible to invest directly in the FTSE EPRA/NAREIT Global Real Estate Index . Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 19 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 TAN Guggenheim Solar ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.50% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2015 Since One Three Five Inception Year Year Year (04/15/08) Guggenheim Solar ETF NAV -30.51% 25.99% -13.04% -23.01% Market -30.57% 25.83% -13.03% -23.06% MAC Global Solar Energy Index -34.20% 22.30% -16.04% -24.39% MSCI World Index -4.13% 10.95% 11.07% 3.94% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $251.30* per share for share price returns or initial net asset value (NAV) of $251.30* per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.76%. In the Financial Highlights section of this Annual Report, the Fund's annualized net operating expense ratio was 0.70% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018, to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Energy 60.0% Industrial 24.5% Technology 9.6% Utilities 3.3% Basic Materials 2.1% Total Common Stocks 99.5% Securities Lending Collateral 43.1% Total Investments 142.6% Other Assets & Liabilities, net -42.6% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) First Solar, Inc. 8.5% SolarCity Corp. 7.2% SMA Solar Technology AG 6.0% SunPower Corp. — Class A 5.4% GCL-Poly Energy Holdings Ltd. 5.2% Xinyi Solar Holdings Ltd. 5.1% Meyer Burger Technology AG 4.9% Trina Solar Ltd. ADR 4.3% Advanced Energy Industries, Inc. 4.1% TerraForm Power, Inc. — Class A 3.9% Top Ten Total 54.6% "Ten Largest Holdings" exclude any temporary cash or derivative investments. *Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. 20 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 TAN Guggenheim Solar ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 21 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 CGW Guggenheim S&P Global Water Index ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.11% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED AUGUST 31, 2015 Since One Three Five Inception Year Year Year (05/14/07) Guggenheim S&P Global Water Index ETF NAV -6.47% 10.13% 11.37% 3.27% Market -6.77% 10.21% 11.50% 3.25% S&P Global Water Index -6.25% 10.46% 11.73% 3.79% MSCI World Index -4.13% 10.95% 11.07% 2.53% Dow Jones Global Utilities Index -8.56% 6.16% 2.83% -2.20% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Dow Jones Global Utilities Index consists of companies that provide electrical, water, natural gas, and telephone utilities. The index is quoted in USD. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.65%. In the Financial Highlights section of this Annual Report, the Fund's annualized net operating expense ratio was 0.64% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.64%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Industrial 48.6% Utilities 41.0% Consumer, Non-cyclical 5.6% Consumer, Cyclical 2.4% Basic Materials 1.9% Total Common Stocks 99.5% Securities Lending Collateral 1.5% Total Investments 101.0% Other Assets & Liabilities, net -1.0% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Geberit AG 7.0% Veolia Environnement S.A. 6.1% American Water Works Company, Inc. 6.0% Pentair plc 5.9% United Utilities Group plc 5.7% Danaher Corp. 5.6% Severn Trent plc 4.9% Suez Environnement Co. 4.0% Xylem, Inc. 3.5% IDEX Corp. 3.3% Top Ten Total 52.0% "Ten Largest Holdings" exclude any temporary cash or derivative investments. 22 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 CGW Guggenheim S&P Global Water Index ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all distributions and capital gains. Past performance is no guarantee of future results. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 23 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 GHII Guggenheim S&P High Income Infrastructure ETF Fund Statistics Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -1.36% Net Assets ($000) $ TOTAL RETURN FOR THE PERIOD ENDED AUGUST 31, 2015 Since Inception (02/11/15) (non-annualized) Guggenheim S&P High Income Infrastructure ETF NAV -7.06% Market -8.37% S&P High Income Infrastructure Index -5.91% S&P Global BMI Index -3.62% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.05 per share for share price returns or initial net asset value (NAV) of $25.05 per share for NAV returns. Returns for periods of less than one year are not annualized. The S&P High Income Infrastructure Index is designed to serve as a benchmark for yield-seeking equity investors looking for infrastructure exposure. The index is composed of the 50 highest-dividend-paying companies within the S&P Global BMI that operate in the energy, transportation, and utilities sectors. The S&P Global BMI is a comprehensive, rules-based index designed to measure global stock market performance. The index covers all publicly listed equities with float adjusted market values of $100 million or more and annual dollar value traded of at least $50 million in all included countries. The S&P Global BMI is made up of the S&P Developed BMI and the S&P Emerging BMI indices. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.45% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Investments: Utilities 47.8% Energy 27.7% Consumer, Non-cyclical 14.9% Industrial 8.6% Total Common Stocks 99.0% Other Instruments: Securities Lending Collateral 3.8% Preferred Stocks 0.7% Total Other Instruments 4.5% Total Investments 103.5% Other Assets & Liabilities, net -3.5% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) ONEOK, Inc. 4.9% Sydney Airport 4.7% Veresen, Inc. 4.7% Transurban Group 4.4% Abertis Infraestructuras S.A. 4.3% Kinder Morgan, Inc. 4.2% Hutchison Port Holdings Trust — Class U 4.0% Pembina Pipeline Corp. 4.0% TransCanada Corp. 3.9% Ship Finance International Ltd. 3.9% Top Ten Total 43.0% "Ten Largest Holdings" exclude any temporary cash or derivative investments. 24 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued August 31, 2015 GHII Guggenheim S&P High Income Infrastructure ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the S&P Global BMI Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The S&P Global BMI is a comprehensive, rules-based index designed to measure global stock market performance. The index covers all publicly listed equities with float adjusted market values of $100 million or more and annual dollar value traded of at least $50 million in all included countries. The S&P Global BMI is made up of the S&P Developed BMI and the S&P Emerging BMI indices. It is not possible to invest directly in the S&P Global BMI Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 25 ABOUT SHAREHOLDERS' FUND EXPENSES (Unaudited) August 31, 2015 All funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur advisory fees and other Fund expenses which are deducted from a Fund's gross income and reduce the investment return of the Fund. A fund's expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning February 28, 2015 and ending August 31, 2015. The following tables illustrate a Fund's costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The "Ending Account Value" shown is derived from the Fund's actual return, and the fifth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund's account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading "Expenses Paid During Period." Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund's cost with those of other funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the "SEC") requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund's costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges ("CDSC") on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund's expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. Expenses Beginning Ending Paid Expense Fund Account Value Account Value During Ratio1 Return February 28, 2015 August 31, 2015 Period2 Table 1. Based on actual Fund return3 Guggenheim China All-Cap ETF % )% $ $ $ Guggenheim China Technology ETF % )% Guggenheim Emerging Markets Real Estate ETF % )% Guggenheim Solar ETF % )% Guggenheim S&P Global Water Index ETF % )% Guggenheim S&P High Income Infrastructure ETF % )% Table 2. Based on hypothetical 5% return (before expenses) Guggenheim China All-Cap ETF % % $ $ $ Guggenheim China Technology ETF % % Guggenheim Emerging Markets Real Estate ETF % % Guggenheim Solar ETF % % Guggenheim S&P Global Water Index ETF % % Guggenheim S&P High Income Infrastructure ETF % % 1 Annualized and excludes expenses of the underlying funds in which the Funds invest, if any. 2 Expenses are equal to the Fund's annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period February 28, 2015 to August 31, 2015. 26 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS August 31, 2015 YAO Guggenheim China All-Cap ETF Shares Value COMMON STOCKS† - 99.9% Financial - 36.6% China Construction Bank Corp. — Class H $ Industrial & Commercial Bank of China Ltd. — Class H Bank of China Ltd. — Class H China Life Insurance Company Ltd. — Class H Ping An Insurance Group Company of China Ltd. — Class H Bank of Communications Company Ltd. — Class H China Overseas Land & Investment Ltd. China Merchants Bank Company Ltd. — Class H CITIC Ltd. Agricultural Bank of China Ltd. — Class H PICC Property & Casualty Company Ltd. — Class H China Pacific Insurance Group Company Ltd. — Class H China Minsheng Banking Corporation Ltd. — Class H China Resources Land Ltd. Haitong Securities Company Ltd. — Class H China CITIC Bank Corporation Ltd. — Class H* China Cinda Asset Management Company Ltd. — Class H Huishang Bank Corporation Ltd. — Class H People's Insurance Company Group of China Ltd. — Class H China Taiping Insurance Holdings Company Ltd.* Evergrande Real Estate Group Ltd.1 China Vanke Company Ltd. — Class H Country Garden Holdings Company Ltd. Sino-Ocean Land Holdings Ltd. China Everbright Ltd. New China Life Insurance Company Ltd. — Class H Shimao Property Holdings Ltd. CITIC Securities Company Ltd. — Class H Longfor Properties Company Ltd. Chongqing Rural Commercial Bank Company Ltd. — Class H Shanghai Industrial Holdings Ltd. Renhe Commercial Holdings Company Ltd.*,1 Far East Horizon Ltd. Bank of Chongqing Company Ltd. — Class H Yuexiu Property Company Ltd. Sunac China Holdings Ltd. Guangzhou R&F Properties Company Ltd. — Class H Shenzhen Investment Ltd. Harbin Bank Company Ltd. — Class H2 KWG Property Holding Ltd. Franshion Properties China Ltd. SOHO China Ltd. Shui On Land Ltd. Agile Property Holdings Ltd. China South City Holdings Ltd.1 Greentown China Holdings Ltd.*,1 Guotai Junan International Holdings Ltd. Poly Property Group Company Ltd.1 Yanlord Land Group Ltd. Hopson Development Holdings Ltd.* E-House China Holdings Ltd. ADR1 China Overseas Grand Oceans Group Ltd. Kaisa Group Holdings Ltd.*,†††,3 — Total Financial Communications - 24.8% Tencent Holdings Ltd. China Mobile Ltd. Baidu, Inc. ADR*,1 Alibaba Group Holding Ltd. ADR*,1 Ctrip.com International Ltd. ADR* China Telecom Corporation Ltd. — Class H China Unicom Hong Kong Ltd. Vipshop Holdings Ltd. ADR* Qihoo 360 Technology Company Ltd. ADR* SINA Corp.*,1 Youku Tudou, Inc. ADR* ZTE Corp. — Class H YY, Inc. ADR*,1 Sohu.com, Inc.*,1 Autohome, Inc. ADR*,1 SouFun Holdings Ltd. ADR1 China Communications Services Corp. Ltd. — Class H 21Vianet Group, Inc. ADR* 58.com, Inc. ADR*,1 Bitauto Holdings Ltd.*,1 51job, Inc. ADR* Coolpad Group Ltd. CITIC Telecom International Holdings Ltd. TCL Communication Technology Holdings Ltd.1 BYD Electronic International Company Ltd.*,1 E-Commerce China Dangdang, Inc. — Class A ADR*,1 Total Communications Energy - 9.1% CNOOC Ltd. PetroChina Company Ltd. — Class H China Petroleum & Chemical Corp. — Class H See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 27 SCHEDULE OF INVESTMENTS continued August 31, 2015 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.9% (continued) Energy - 9.1% (continued) China Shenhua Energy Company Ltd. — Class H $ China Longyuan Power Group Corporation Ltd. — Class H Kunlun Energy Company Ltd.1 China Coal Energy Company Ltd. — Class H China Oilfield Services Ltd. — Class H GCL-Poly Energy Holdings Ltd.*,1 Xinyi Solar Holdings Ltd.1 Sinopec Engineering Group Company Ltd. — Class H Yanzhou Coal Mining Company Ltd. — Class H Trina Solar Ltd. ADR* Sinopec Oilfield Service Corp. — Class H*,1 Beijing Jingneng Clean Energy Co. Ltd. — Class H Sinopec Kantons Holdings Ltd.1 Shougang Fushan Resources Group Ltd. United Energy Group Ltd.* CIMC Enric Holdings Ltd. China Suntien Green Energy Corporation Ltd. — Class H1 Total Energy Consumer, Non-cyclical - 8.6% Hengan International Group Company Ltd. Want Want China Holdings Ltd. China Mengniu Dairy Company Ltd. Sinopharm Group Company Ltd. — Class H WH Group Ltd.*,2 Sino Biopharmaceutical Ltd. WuXi PharmaTech Cayman, Inc. ADR* COSCO Pacific Ltd.†† Tingyi Cayman Islands Holding Corp. New Oriental Education & Technology Group ADR* Mindray Medical International Ltd. ADR China Huishan Dairy Holdings Company Ltd.1 Sihuan Pharmaceutical Holdings Group Ltd.†††,3 Tsingtao Brewery Company Ltd. — Class H CSPC Pharmaceutical Group Ltd. China Conch Venture Holdings Ltd. Uni-President China Holdings Ltd. Zhejiang Expressway Company Ltd. — Class H Shandong Weigao Group Medical Polymer Company Ltd. — Class H Shenzhen International Holdings Ltd. China Medical System Holdings Ltd. Jiangsu Expressway Company Ltd. — Class H Luye Pharma Group Ltd.* TAL Education Group ADR*,1 Shanghai Fosun Pharmaceutical Group Company Ltd. — Class H Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — Class H China Agri-Industries Holdings Ltd.* Tong Ren Tang Technologies Company Ltd. — Class H CP Pokphand Company Ltd. SSY Group Ltd. Fu Shou Yuan International Group Ltd. China Modern Dairy Holdings Ltd. Phoenix Healthcare Group Company Ltd. Vinda International Holdings Ltd. Shenzhen Expressway Company Ltd. — Class H China Shengmu Organic Milk Ltd.*,2 Hua Han Bio-Pharmaceutical Holdings Ltd. Tibet 5100 Water Resources Holdings Ltd. China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd.* China Animal Healthcare Ltd.*,†††,3 Wumart Stores, Inc. — Class H* Total Consumer, Non-cyclical Industrial - 6.6% China Communications Construction Company Ltd. — Class H AAC Technologies Holdings, Inc. Anhui Conch Cement Company Ltd. — Class H China Everbright International Ltd. China Railway Group Ltd. — Class H China State Construction International Holdings Ltd.1 China Railway Construction Corporation Ltd. — Class H Yangzijiang Shipbuilding Holdings Ltd. China COSCO Holdings Company Ltd. — Class H*,††,1 China Shipping Container Lines Company Ltd. — Class H*,††,1 Beijing Capital International Airport Company Ltd. — Class H China National Building Material Company Ltd. — Class H Shanghai Electric Group Company Ltd. — Class H AviChina Industry & Technology Company Ltd. — Class H Tech Pro Technology Development Ltd.*,1 Metallurgical Corporation of China Ltd. — Class H†† Lee & Man Paper Manufacturing Ltd. China Shipping Development Co. Ltd. — Class H†† Sunny Optical Technology Group Company Ltd.1 China Shanshui Cement Group Ltd.*,†††,1,3 Haitian International Holdings Ltd. See notes to financial statements. 28 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2015 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.9% (continued) Industrial - 6.6% (continued) China International Marine Containers Group Co. Ltd. — Class H $ China Resources Cement Holdings Ltd. CT Environmental Group Ltd. BBMG Corp. — Class H Sinotrans Ltd. — Class H Xinjiang Goldwind Science & Technology Company Ltd. — Class H China High Speed Transmission Equipment Group Co. Ltd.* China Machinery Engineering Corp. — Class H China Lesso Group Holdings Ltd. SITC International Holdings Company Ltd. Guangshen Railway Company Ltd. — Class H Zoomlion Heavy Industry Science and Technology Company Ltd. — Class H SIIC Environment Holdings Ltd.* China Zhongwang Holdings Ltd. Dongfang Electric Corporation Ltd. — Class H Harbin Electric Company Ltd. — Class H China Singyes Solar Technologies Holdings Ltd.* China Huarong Energy Company Ltd.*,1 Total Industrial Consumer, Cyclical - 5.9% Belle International Holdings Ltd. China Resources Enterprise Ltd.1 Great Wall Motor Company Ltd. — Class H Dongfeng Motor Group Company Ltd. — Class H Byd Company Ltd. — Class H* Shenzhou International Group Holdings Ltd. Brilliance China Automotive Holdings Ltd. Haier Electronics Group Company Ltd. ANTA Sports Products Ltd. Geely Automobile Holdings Ltd. GOME Electrical Appliances Holding Ltd. Sun Art Retail Group Ltd.1 Air China Ltd. — Class H Guangzhou Automobile Group Company Ltd. — Class H Shanghai Pharmaceuticals Holding Company Ltd. — Class H China Southern Airlines Company Ltd. — Class H Minth Group Ltd. Xinyi Glass Holdings Ltd.1 Weichai Power Company Ltd. — Class H Intime Retail Group Company Ltd.1 Skyworth Digital Holdings Ltd. China Eastern Airlines Corporation Ltd. — Class H* China Travel International Investment Hong Kong Ltd. China Dongxiang Group Company Ltd. Homeinns Hotel Group* Digital China Holdings Ltd.* China Lodging Group Ltd. ADR* Li Ning Company Ltd.* Golden Eagle Retail Group Ltd.1 REXLot Holdings Ltd.†††,1,3 Shanghai Jin Jiang International Hotels Group Co. Ltd. — Class H Dah Chong Hong Holdings Ltd.1 China ZhengTong Auto Services Holdings Ltd. Bosideng International Holdings Ltd. Zhongsheng Group Holdings Ltd. Baoxin Auto Group Ltd. Ajisen China Holdings Ltd. Total Consumer, Cyclical Utilities - 3.7% China Resources Power Holdings Company Ltd. Huaneng Power International, Inc. — Class H Guangdong Investment Ltd. China Gas Holdings Ltd. Beijing Enterprises Water Group Ltd.*,1 Beijing Enterprises Holdings Ltd. China Resources Gas Group Ltd. China Power International Development Ltd. Huadian Power International Corporation Ltd. — Class H Huaneng Renewables Corporation Ltd. — Class H Datang International Power Generation Company Ltd. — Class H Huadian Fuxin Energy Corporation Ltd. — Class H China Oil & Gas Group Ltd. Total Utilities Technology - 2.4% NetEase, Inc. ADR Lenovo Group Ltd. Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — Class H NetDragon Websoft, Inc. Shanda Games Ltd. ADR* Ju Teng International Holdings Ltd. Shunfeng International Clean Energy Ltd.* Total Technology See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 29 SCHEDULE OF INVESTMENTS continued August 31, 2015 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.9% (continued) Basic Materials - 1.4% Jiangxi Copper Company Ltd. — Class H $ Zijin Mining Group Company Ltd. — Class H Aluminum Corporation of China Ltd. — Class H* Sinopec Shanghai Petrochemical Company Ltd. — Class H* Nine Dragons Paper Holdings Ltd. Kingboard Chemical Holdings Ltd. China Molybdenum Co. Ltd. — Class H1 Huabao International Holdings Ltd. China BlueChemical Ltd. — Class H Angang Steel Company Ltd. — Class H China Hongqiao Group Ltd.1 Zhaojin Mining Industry Company Ltd. — Class H1 Kingboard Laminates Holdings Ltd. Yingde Gases Group Company Ltd. Maanshan Iron & Steel Company Ltd. — Class H*,1 Dongyue Group Ltd. North Mining Shares Company Ltd. — Class C* Total Basic Materials Diversified - 0.8% China Merchants Holdings International Company Ltd. Carnival Group International Holdings Ltd.* Total Diversified Total Common Stocks (Cost $33,819,071) SECURITIES LENDING COLLATERAL†,4 - 14.0% BNY Mellon Separately Managed Cash Collateral Account, 0.1276% Total Securities Lending Collateral (Cost $4,092,518) Total Investments - 113.9% (Cost $37,911,589) $ Other Assets & Liabilities, net - (13.9)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 4. †† Value determined based on Level 2 inputs — See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 All or a portion of this security is on loan at August 31, 2015 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $171,850 (cost $183,491), or 0.6% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Security was fair valued by the Valuation Committee at August 31, 2015. The total market value of fair valued securities amounts to $131,286, (cost $258,889) or 0.4% of total net assets. 4 Securities lending collateral — See Note 2. ADR American Depositary Receipt Country Diversification % of Common Country Stocks China 99.4% Singapore 0.4% United States 0.2% Total Common Stocks 100.0% Currency Denomination % of Common Currency Stocks Hong Kong Dollar 86.2% United States Dollar 12.7% Chinese Yuan Renminbi 0.7% Singapore Dollar 0.4% Total Common Stocks 100.0% See notes to financial statements. 30 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2015 CQQQ Guggenheim China Technology ETF Shares Value COMMON STOCKS† - 99.9% Communications - 55.7% Tencent Holdings Ltd. $ Baidu, Inc. ADR* Alibaba Group Holding Ltd. ADR* Qihoo 360 Technology Company Ltd. ADR* SINA Corp.*,1 Youku Tudou, Inc. ADR*,1 YY, Inc. ADR*,1 ZTE Corp. — Class H Sohu.com, Inc.*,1 Autohome, Inc. ADR* SouFun Holdings Ltd. ADR1 21Vianet Group, Inc. ADR*,1 58.com, Inc. ADR*,1 Bitauto Holdings Ltd.* Coolpad Group Ltd. TCL Communication Technology Holdings Ltd. BYD Electronic International Company Ltd. China All Access Holdings Ltd. Suncorp Technologies Ltd.*,1 China Fiber Optic Network System Group Ltd.††,1 Renren, Inc. ADR*,1 Weibo Corp ADR* V1 Group Ltd.* Comba Telecom Systems Holdings Ltd.1 Phoenix New Media Ltd. ADR*,1 China Public Procurement Ltd.*,1 Pacific Online Ltd. Synertone Communication Corp. Total Communications Technology - 25.2% NetEase, Inc. ADR Lenovo Group Ltd. Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — Class H NetDragon Websoft, Inc.1 PAX Global Technology Ltd.1 Shanda Games Ltd. ADR* Kingdee International Software Group Company Ltd.1 Chinasoft International Ltd.*,1 Ju Teng International Holdings Ltd. Shunfeng International Clean Energy Ltd.* Changyou.com Ltd. ADR* NQ Mobile, Inc. ADR*,1 Tian Ge Interactive Holdings Ltd.2 Boyaa Interactive International Ltd. Cheetah Mobile Inc ADR*,1 Shanghai Fudan Microelectronics Group Company Ltd. — Class H TPV Technology Ltd.1 China ITS Holdings Company Ltd.* Total Technology Industrial - 9.4% AAC Technologies Holdings, Inc. Sunny Optical Technology Group Company Ltd.1 Wasion Group Holdings Ltd. Tongda Group Holdings Ltd. Truly International Holdings Ltd. Hi Sun Technology China Ltd.* China Aerospace International Holdings Ltd. GCL New Energy Holdings Ltd.*,1 Yingli Green Energy Holding Company Ltd. ADR* Kingwell Group Ltd.* Total Industrial Energy - 5.4% GCL-Poly Energy Holdings Ltd. Xinyi Solar Holdings Ltd. Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Total Energy Basic Materials - 1.8% Kingboard Chemical Holdings Ltd. Kingboard Laminates Holdings Ltd. Landing International Development Ltd.* Total Basic Materials Consumer, Cyclical - 1.3% Digital China Holdings Ltd.* VST Holdings Ltd. Total Consumer, Cyclical See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 31 SCHEDULE OF INVESTMENTS continued August 31, 2015 CQQQ Guggenheim China Technology ETF continued Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Non-cyclical - 0.9% China Innovationpay Group Ltd.* $ HC International, Inc.* Goldpac Group Ltd.1 Anxin-China Holdings Ltd.†††,3 Total Consumer, Non-cyclical Diversified - 0.2% Beijing Development HK Ltd.* Total Common Stocks (Cost $59,152,490) SECURITIES LENDING COLLATERAL†,4 - 22.7% BNY Mellon Separately Managed Cash Collateral Account, 0.1277% Total Securities Lending Collateral (Cost $10,416,106) Total Investments - 122.6% (Cost $69,568,596) $ Other Assets & Liabilities, net - (22.6)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 4. †† Value determined based on Level 2 inputs — See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 All or a portion of this security is on loan at August 31, 2015 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $123,177 (cost $181,359), or 0.3% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Security was fair valued by the Valuation Committee at August 31, 2015. The total market value of fair valued securities amounts to $47,031, (cost $436,315) or 0.1% of total net assets. 4 Securities lending collateral — See Note 2. ADR American Depositary Receipt Country Diversification % of Common Country Stocks China 100.0% Currency Denomination % of Common Currency Stocks Hong Kong Dollar 51.1% United States Dollar 48.9% Total Common Stocks 100.0% See notes to financial statements. 32 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF Shares Value COMMON STOCKS† - 100.0% China - 33.3% China Overseas Land & Investment Ltd. $ China Resources Land Ltd. Evergrande Real Estate Group Ltd.1 China Vanke Company Ltd. — Class H Country Garden Holdings Company Ltd. Sino-Ocean Land Holdings Ltd. Shimao Property Holdings Ltd. Longfor Properties Company Ltd. Yuexiu Property Company Ltd. Sunac China Holdings Ltd. KWG Property Holding Ltd. Carnival Group International Holdings Ltd.* Guangzhou R&F Properties Company Ltd. — Class H SOHO China Ltd. Shenzhen Investment Ltd. Shui On Land Ltd. China South City Holdings Ltd. Agile Property Holdings Ltd. Greentown China Holdings Ltd.*,1 Renhe Commercial Holdings Company Ltd.*,1 Franshion Properties China Ltd. Poly Property Group Company Ltd. E-House China Holdings Ltd. ADR Beijing Capital Land Ltd. — Class H Logan Property Holdings Company Ltd. Colour Life Services Group Company Ltd. Glorious Property Holdings Ltd.* China Overseas Grand Oceans Group Ltd. Wuzhou International Holdings Ltd.* Wanda Hotel Development Company Ltd.* Shanghai Industrial Urban Development Group Ltd.* Fantasia Holdings Group Company Ltd. Yuzhou Properties Company Ltd. Hydoo International Holding Ltd. Kaisa Group Holdings Ltd.*,†††,2 — Total China South Africa - 13.4% Growthpoint Properties Ltd. REIT Redefine Properties Ltd. REIT Resilient Property Income Fund Ltd. Hyprop Investments Ltd. REIT Capital Property Fund Ltd. REIT Attacq Ltd.* Vukile Property Fund Ltd. REIT Emira Property Fund Ltd. REIT S.A. Corporate Real Estate Fund Nominees Pty Ltd. REIT Arrowhead Properties Ltd. — Class A REIT Arrowhead Properties Ltd. — Class B REIT Total South Africa United Arab Emirates - 8.8% Emaar Properties PJSC Aldar Properties PJSC Union Properties PJSC Deyaar Development PJSC* Eshraq Properties Company PJSC* Total United Arab Emirates Philippines - 8.7% Ayala Land, Inc. SM Prime Holdings, Inc. Megaworld Corp. Robinsons Land Corp. Vista Land & Lifescapes, Inc. Belle Corp . 26 Total Philippines Mexico - 7.4% Fibra Uno Administracion S.A. de CV REIT Mexico Real Estate Management S.A. de CV REIT* PLA Administradora Industrial S de RL de CV REIT* Corporation Inmobiliaria Vesta SAB de CV Prologis Property Mexico S.A. de CV REIT* Concentradora Fibra Hotelera Mexicana S.A. de CV REIT Concentradora Fibra Danhos S.A. de CV REIT Fibra Shop Portafolios Inmobiliarios SAPI de CV REIT Asesor de Activos Prisma SAPI de CV REIT Total Mexico Indonesia - 5.1% Lippo Karawaci Tbk PT Summarecon Agung Tbk PT Bumi Serpong Damai Tbk PT Ciputra Development Tbk PT See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 33 SCHEDULE OF INVESTMENTS continued August 31, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF continued Shares Value COMMON STOCKS† - 100.0% (continued) Indonesia - 5.1% (continued) Pakuwon Jati Tbk PT $ Alam Sutera Realty Tbk PT Kawasan Industri Jababeka Tbk PT Modernland Realty Tbk PT Intiland Development Tbk PT Lippo Cikarang Tbk PT* Sentul City Tbk PT* Total Indonesia Thailand - 4.8% Central Pattana PCL Land & Houses PCL Hemaraj Land and Development PCL Pruksa Real Estate PCL Bangkok Land PCL Quality Houses PCL Supalai PCL WHA Corporation PCL* LPN Development PCL Sansiri PCL U City PCL — Class F* TICON Industrial Connection PCL — Class F Country Group Development PCL* Total Thailand Malaysia - 3.9% KLCCP Stapled Group IOI Properties Group BHD Sunway BHD IGB Real Estate Investment Trust REIT SP Setia BHD Group Sunway Real Estate Investment Trust REIT UEM Sunrise BHD Eastern & Oriental BHD Mah Sing Group BHD CapitaMalls Malaysia Trust REIT IGB Corporation BHD Sunway Construction Group BHD* Total Malaysia Brazil - 3.2% BR Malls Participacoes S.A. Multiplan Empreendimentos Imobiliarios S.A. BR Properties S.A. Iguatemi Empresa de Shopping Centers S.A. Aliansce Shopping Centers S.A. LPS Brasil Consultoria de Imoveis S.A. Total Brazil Taiwan, Province of China - 3.0% Highwealth Construction Corp.* Ruentex Development Company Ltd. Huaku Development Company Ltd. Prince Housing & Development Corp. Farglory Land Development Company Ltd. Chong Hong Construction Company Ltd. Radium Life Tech Company Ltd.* Hung Sheng Construction Ltd.* Kindom Construction Corp. Total Taiwan, Province of China Qatar - 1.9% Barwa Real Estate Co. United Development Company QSC Total Qatar Egypt - 1.6% Talaat Moustafa Group Medinet Nasr Housing* Six of October Development & Investment* Palm Hills Developments SAE* Total Egypt Turkey - 1.4% Emlak Konut Gayrimenkul Yatirim Ortakligi AS REIT India - 1.1% DLF Ltd . Housing Development & Infrastructure Ltd.* Indiabulls Real Estate Ltd.* Unitech Ltd.* Total India See notes to financial statements. 34 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF continued Shares Value COMMON STOCKS† - 100.0% (continued) Chile - 0.9% Parque Arauco S.A. $ Russian Federation - 0.6% LSR Group GDR Etalon Group Ltd. GDR Total Russian Federation Poland - 0.3% Globe Trade Centre S.A.* Morocco - 0.3% Douja Promotion Groupe Addoha S.A. Alliances Developpement Immobilier S.A. 85 Total Morocco Greece - 0.3% Grivalia Properties REIC REIT Total Common Stocks (Cost $2,457,428) SECURITIES LENDING COLLATERAL†,3 - 3.7% BNY Mellon Separately Managed Cash Collateral Account, 0.1371% Total Securities Lending Collateral (Cost $76,171) Total Investments - 103.7% (Cost $2,533,599) $ Other Assets & Liabilities, net - (3.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted —See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 All or a portion of this security is on loan at August 31, 2015 — See Note 2. 2 Security was fair valued by the Valuation Committee at August 31, 2015. The total market value of fair valued securities amounts to $0, (cost $16,584) or less than 0.1% of total net assets. 3 Securities lending collateral — See Note 2. ADR American Depositary Receipt GDR Global Depositary Receipt Country Diversification % of Common Country Stocks China 33.5% South Africa 13.4% United Arab Emirates 8.8% Philippines 8.7% Mexico 7.5% Indonesia 5.1% All Other Countries 23.0% Total Common Stocks 100.0% Currency Denomination % of Common Currency Stocks Hong Kong Dollar 30.7% South African Rand 13.4% United Arab Emirates Dirham 8.8% Philippine Peso 8.7% Mexican Nuevo Peso 7.5% All Other Currencies 30.9% Total Common Stocks 100.0% See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 35 SCHEDULE OF INVESTMENTS continued August 31, 2015 TAN Guggenheim Solar ETF Shares Value COMMON STOCKS† - 99.5% United States - 41.2% First Solar, Inc.* $ SolarCity Corp.*,1 SunPower Corp. — Class A*,1 Advanced Energy Industries, Inc.* TerraForm Power, Inc. — Class A SunEdison, Inc.*,1 Vivint Solar, Inc.*,1 SolarEdge Technologies, Inc.*,1 Enphase Energy, Inc.*,1 Total United States Cayman Islands - 32.4% GCL-Poly Energy Holdings Ltd.1 Xinyi Solar Holdings Ltd.1 Trina Solar Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 Hanwha Q Cells Co. Ltd.*,1 Daqo New Energy Corp.*,1 Yingli Green Energy Holding Company Ltd. ADR* Shunfeng International Clean Energy Ltd.* Comtec Solar Systems Group Ltd.* Total Cayman Islands Germany - 6.0% SMA Solar Technology AG1 Switzerland - 4.9% Meyer Burger Technology AG*,1 Canada - 3.7% Canadian Solar, Inc.*,1 Norway - 3.3% REC Silicon ASA*,1 United Kingdom - 3.3% Abengoa Yield plc1 British Virgin Islands - 2.7% ReneSola Ltd. ADR*,1 Bermuda - 2.0% China Singyes Solar Technologies Holdings Ltd.1 Total Common Stocks (Cost $410,299,582) SECURITIES LENDING COLLATERAL†,2 – 43.1% BNY Mellon Separately Managed Cash Collateral Account, 0.1277% Total Securities Lending Collateral (Cost $114,747,111) Total Investments – 142.6% (Cost $525,046,693) $ Other Assets & Liabilities, net - (42.6)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or a portion of this security is on loan at August 31, 2015 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company Country Diversification % of Common Country Stocks United States 41.5% Cayman Islands 32.6% Germany 6.0% Switzerland 4.9% Canada 3.7% Norway 3.3% United Kingdom 3.3% British Virgin Islands 2.7% Bermuda 2.0% Total Common Stocks 100.0% Currency Denomination % of Common Currency Stocks United States Dollar 69.4% Hong Kong Dollar 16.3% Euro 6.0% Swiss Franc 4.9% Norwegian Krone 3.4% Total Common Stocks 100.0% See notes to financial statements. 36 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2015 CGW Guggenheim S&P Global Water Index ETF Shares Value COMMON STOCKS† - 99.5% United States - 32.0% American Water Works Company, Inc. $ Danaher Corp. Xylem, Inc. IDEX Corp. Aqua America, Inc. Rexnord Corp.* Mueller Industries, Inc. Tetra Tech, Inc. American States Water Co. Watts Water Technologies, Inc. — Class A Mueller Water Products, Inc. — Class A Franklin Electric Company, Inc. Itron, Inc.* California Water Service Group Lindsay Corp.1 Calgon Carbon Corp. Badger Meter, Inc. Aegion Corp. — Class A* Advanced Drainage Systems, Inc. Gorman-Rupp Co. Connecticut Water Service, Inc. Total United States United Kingdom - 17.8% United Utilities Group plc Severn Trent plc Pennon Group plc Halma L.C. plc Rotork plc Total United Kingdom France - 10.2% Veolia Environnement S.A. Suez Environnement Co. Total France Switzerland - 8.4% Geberit AG Sulzer AG Total Switzerland Ireland - 5.9% Pentair plc China - 5.1% Guangdong Investment Ltd. China Everbright International Ltd. Kangda International Environmental Company Ltd.*,2 China Water Industry Group Ltd.* Total China Sweden - 3.1% Alfa Laval AB Netherlands - 2.9% Aalberts Industries N.V. Arcadis N.V.1 Total Netherlands Japan - 2.5% Kurita Water Industries Ltd. Ebara Corp. Total Japan South Korea - 2.4% Coway Company Ltd. Bermuda - 2.3% Beijing Enterprises Water Group Ltd.1 China Water Affairs Group Ltd.1 Total Bermuda Austria - 2.0% Andritz AG Italy - 1.6% Hera SpA Interpump Group SpA1 Total Italy Israel - 1.4% Israel Chemicals Ltd. Brazil - 0.9% Cia de Saneamento Basico do Estado de Sao Paulo ADR Spain - 0.7% Fomento de Construcciones y Contratas S.A.*,1 Singapore - 0.3% SIIC Environment Holdings Ltd.* Total Common Stocks (Cost $298,737,720) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 37 SCHEDULE OF INVESTMENTS continued August 31, 2015 CGW Guggenheim S&P Global Water Index ETF continued Face Amount Value SECURITIES LENDING COLLATERAL†,3 - 1.5% BNY Mellon Separately Managed Cash Collateral Account, 0.1277% $ $ Total Securities Lending Collateral (Cost $5,246,450) Total Investments - 101.0% (Cost $303,984,170) $ Other Assets & Liabilities, net - (1.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or a portion of this security is on loan at August 31, 2015 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $564,205 (cost $1,325,367), or 0.2% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company Country Diversification % of Common Country Stocks United States 32.1% United Kingdom 17.9% France 10.2% Switzerland 8.5% Ireland 5.9% China 5.1% Sweden 3.1% Netherlands 2.8% Other 14.4% Total Common Stocks 100.0% Currency Denomination % of Common Currency Stocks United States Dollar 39.0% Pound Sterling 17.9% Euro 17.4% Swiss Franc 8.5% Hong Kong Dollar 7.4% All other currencies 9.8% Total Common Stocks 100.0% See notes to financial statements. 38 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SCHEDULE OF INVESTMENTS continued August 31, 2015 GHII Guggenheim S&P High Income Infrastructure ETF Shares Value COMMON STOCKS† - 99.0% Canada - 19.4% Veresen, Inc. $ Pembina Pipeline Corp. TransCanada Corp. Gibson Energy, Inc. Capital Power Corp. Northland Power, Inc. TransAlta Renewables, Inc. Total Canada United States - 18.5% ONEOK, Inc. Kinder Morgan, Inc. PPL Corp. CenterPoint Energy, Inc. Southern Co. Consolidated Edison, Inc. Entergy Corp. FirstEnergy Corp. SCANA Corp. Talen Energy Corp.* 2 Total United States Australia - 17.6% Sydney Airport Transurban Group DUET Group Spark Infrastructure Group AGL Energy Ltd. AusNet Services APA Group Total Australia Spain - 9.6% Abertis Infraestructuras S.A. Enagas S.A . Endesa S.A. Iberdrola S.A. Gas Natural SDG S.A. Total Spain United Kingdom – 6.9% SSE plc National Grid plc Centrica plc Severn Trent plc United Utilities Group plc Total United Kingdom China - 4.2% Jiangsu Expressway Company Ltd. — Class H HK Electric Investments & HK Electric Investments Ltd.2 Total China New Zealand - 4.0% Z Energy Ltd. Contact Energy Ltd. Mighty River Power Ltd. Genesis Energy Ltd. Infratil Ltd. Total New Zealand Singapore - 4.0% Hutchison Port Holdings Trust — Class U Bermuda - 3.9% Ship Finance International Ltd.1 France - 3.4% Electricite de France S.A. Engie Total France Italy - 3.1% Snam SpA Terna Rete Elettrica Nazionale SpA Total Italy Finland - 2.0% Fortum Oyj Portugal - 1.4% EDP - Energias de Portugal S.A. ADR Germany - 1.0% E.ON SE Total Common Stocks (Cost $2,503,353) PREFERRED STOCKS† - 0.7% Utilities - 0.7% RWE AG Total Preferred Stocks (Cost $22,950) SECURITIES LENDING COLLATERAL†,3 - 3.8% BNY Mellon Separately Managed Cash Collateral Account, 0.0600% Total Securities Lending Collateral (Cost $86,992) Total Investments - 103.5% (Cost $2,613,295) $ Other Assets & Liabilities, net - (3.5)% ) Total Net Assets - 100.0% $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 39 SCHEDULE OF INVESTMENTS continued August 31, 2015 GHII Guggenheim S&P High Income Infrastructure ETF (continued) * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or a portion of this security is on loan at August 31, 2015 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $45,469 (cost $46,037), or 2.0% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company Country Diversification % of Long-Term Country Investments Canada 19.5% United States 18.6% Australia 17.6% Spain 9.6% United Kingdom 7.0% China 4.2% New Zealand 4.0% Other 19.5% Total Long-Term Investments 100.0% Currency Denomination % of Long-Term Currency Investments United States Dollar 22.4% Euro 21.3% Canadian Dollar 19.5% Australian Dollar 17.6% Hong Kong Dollar 8.2% British Pound 7.0% New Zealand Dollar 4.0% Total Long-Term Investments 100.0% See notes to financial statements. 40 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES August 31, 2015 Guggenheim Guggenheim Guggenheim China Technology Emerging Markets Guggenheim China All-Cap ETF ETF Real Estate ETF Solar ETF (YAO ) (CQQQ ) (EMRE ) (TAN ) ASSETS: Investments, at value — including securities on loan $ Foreign currency, at value — Cash — Prepaid expenses — — — 16 Receivables: Dividends Securities lending income Investments sold — — — Tax reclaims — — — Total assets LIABILITIES: Payable for: Upon return of securities loaned Fund shares redeemed — — Management fees Due to custodian — — — Administration fees — — — Trustees' fees and expenses* — Other fees — — — Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed (distributions in excess of) net investment income ) Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) NET ASSETS $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ Investments in securities, at cost Foreign currency, at cost — Securities on loan, at value * Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 41 STATEMENT OF ASSETS AND LIABILITIES continued August 31, 2015 Guggenheim S&P Guggenheim S&P Global Water High Income Index ETF Infrastructure ETF (CGW ) (GHII ) ASSETS: Investments, at value — including securities on loan $ $ Foreign currency, at value — Cash — Prepaid expenses — Receivables: Dividends Tax reclaims Securities lending income 28 Total assets LIABILITIES: Payable for: Upon return of securities loaned Management fees Administration fees — Trustees' fees and expenses* — Due to custodian — Other fees — Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) on investments ) NET ASSETS $ $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ $ Investments in securities, at cost Foreign currency, at cost — Securities on loan, at value * Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. See notes to financial statements. 42 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT STATEMENT OF OPERATIONS August 31, 2015 For the year ended August 31, 2015 Guggenheim Guggenheim Guggenheim China Technology Emerging Markets Guggenheim China All-Cap ETF ETF Real Estate ETF Solar ETF (YAO ) (CQQQ ) (EMRE )1 (TAN ) INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ Less return of capital received — — — ) Income from securities lending Total investment income EXPENSES: Management fees Licensing fees — — — Custodian fees — — — Administration fees — — — Printing fees — — — Professional fees — — — Trustees' fees and expenses** — — — Insurance — — — Registration and filings — — — Other fees 21 17 — Total expenses Less: Expenses waived by advisor — — — ) Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) In-kind transactions — Foreign currency transaction ) 44 ) Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translations — 10 ) ) Net change in unrealized appreciation (depreciation) Net realized and unrealized loss ) Net decrease in net assets resulting from operations $ ) $ ) $ ) $ ) * Foreign taxes withheld $ ** Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. 1 Commencement of investment operations September 29, 2014. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 43 STATEMENT OF OPERATIONS (continued) August 31, 2015 For the year ended August 31, 2015 Guggenheim S&P Guggenheim S&P Global Water High Income Index ETF Infrastructure ETF (CGW ) (GHII )2 INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ $ Income from securities lending Total investment income EXPENSES: Management fees Licensing fees — Custodian fees — Administration fees — Printing fees — Professional fees — Trustees' fees and expenses** — Registration and filings — Insurance — Other fees — Total expenses Less: Expenses waived by advisor ) — Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) ) In-kind transactions Foreign currency transactions ) ) Net realized gain Net change in unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations ) ) Net change in unrealized appreciation (depreciation) ) ) Net realized and unrealized loss ) ) Net decrease in net assets resulting from operations $ ) $ ) * Foreign taxes withheld $ $ ** Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. 2 Commencement of investment operations February 11, 2015. See notes to financial statements. 44 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS August 31, 2015 Guggenheim China Guggenheim China All-Cap ETF Technology (YAO) ETF (CQQQ) Year Ended Year Ended Year Ended Year Ended August 31, 2015 August 31, 2014 August 31, 2015 August 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased — Cost of shares redeemed ) Net decrease in net assets resulting from share transactions ) ) ) Net increase (decrease) in net assets ) ) NET ASSETS: Beginning of year End of year $ Undistributed net investment income at end of year $ CHANGES IN SHARES OUTSTANDING: Shares sold — Shares redeemed ) Net increase (decrease) in shares ) — ) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 45 STATEMENTS OF CHANGES IN NET ASSETS continued August 31, 2015 Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF (EMRE) (TAN) Period from September 29, 2014a Year Ended Year Ended to August 31, 2015 August 31, 2015 August 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ $ $ Net realized gain (loss) on investments ) Net change in unrealized depreciation on investments ) ) ) Net increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) ) ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed — ) ) Net increase (decrease) in net assets resulting from share transactions ) Net increase (decrease) in net assets ) NET ASSETS: Beginning of period — End of period $ $ $ Undistributed (distributions in excess of) net investment income at end of period $ ) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed — ) ) Net increase (decrease) in shares ) a Commencement of operations See notes to financial statements. 46 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS continued August 31, 2015 Guggenheim S&P High Income Guggenheim S&P Infrastructure Global Water Index ETF ETF (CGW) (GHII) Period from Year Ended Year Ended February 11, 2015a August 31, 2015 August 31, 2014 to August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) ) ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed ) ) ) Net increase in net assets resulting from share transactions Net increase (decrease) in net assets ) NET ASSETS: Beginning of period — End of period $ $ $ Undistributed net investment income at end of period $ $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed ) ) ) Net increase in shares a Commencement of operations See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 47 FINANCIAL HIGHLIGHTS August 31, 2015 YAO Guggenheim China All-Cap ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Year Ended Year Ended Year Ended Year Ended Year Ended August 31, August 31, August 31, August 31, August 31, Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -12.51 % % % -11.17 % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(c) 17 % 12 % 16 % 12 % 16 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. 48 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FINANCIAL HIGHLIGHTS continued August 31, 2015 CQQQ Guggenheim China Technology ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Year Ended Year Ended Year Ended Year Ended Year Ended August 31, August 31, August 31, August 31, August 31, Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -21.62 % % % -19.10 % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(c) 32 % 39 % 26 % 43 % 28 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 49 FINANCIAL HIGHLIGHTS continued August 31, 2015 EMRE Guggenheim Emerging Markets Real Estate ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the period presented. Period Ended August 31, 2015(a) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(b) Net loss on investments (realized and unrealized) ) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(c) Net asset value -14.61 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(d) 25 % (a) Since commencement of operations: September 29, 2014. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. 50 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FINANCIAL HIGHLIGHTS continued August 31, 2015 TAN Guggenheim Solar ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Year Ended Year Ended Year Ended Year Ended Year Ended August 31, August 31, August 31, August 31, August 31, Per Share Data*: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) Total from investment operations ) ) ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -30.51 % % % -66.93 % -24.81 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(c) 51 % 47 % 68 % 49 % 38 % * Reflects 1 for 10 reverse stock split that occurred February 15, 2012. (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 51 FINANCIAL HIGHLIGHTS continued August 31, 2015 CGW Guggenheim S&P Global Water Index ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Year Ended Year Ended Year Ended Year Ended Year Ended August 31, August 31, August 31, August 31, August 31, Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -6.47 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(c) 9 % 7 % 21 % 31 % 8 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. 52 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FINANCIAL HIGHLIGHTS continued August 31, 2015 GHII Guggenheim S&P High Income Infrastructure ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the period presented. Period Ended August 31, 2015(a) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(b) Net loss on investments (realized and unrealized) ) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(c) Net asset value -7.06 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(d) 13 % (a) Since commencement of operations: February 11, 2015. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 53 NOTES TO FINANCIAL STATEMENTS August 31, 2015 Note 1 – Organization: Claymore Exchange-Traded Fund Trust 2 (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), is an open-end, management investment company that was organized as a Delaware statutory trust on June 8, 2006. The following six portfolios have an annual reporting period ended on August 31, 2015: Guggenheim China All-Cap ETF Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF Each portfolio represents a separate series of the Trust (each a "Fund" or collectively the "Funds"). Each Fund's shares are listed and traded on the NYSE Arca, Inc. ("NYSE Arca"). The Funds' market prices may differ to some degree from the net asset value ("NAV") of the shares of each Fund. Unlike conventional mutual funds, each Fund issues and redeems shares on a continuous basis, at NAV, only in a large specified number of shares; each called a "Creation Unit." Creation Units are issued and redeemed principally in-kind for securities included in the relevant index. Except when aggregated in Creation Units, shares are not individually redeemable securities of the Funds. The investment objective of each of the Funds is to correspond generally to the performance, before fees and expenses, of the following market indices: Fund Index Guggenheim China All-Cap ETF AlphaShares China All-Cap Index Guggenheim China Technology ETF AlphaShares China Technology Index Guggenheim Emerging Markets AlphaShares Emerging Markets Real Estate ETF Real Estate Index Guggenheim Solar ETF MAC Global Solar Energy Index Guggenheim S&P Global Water Index ETF S&P Global Water Index Guggenheim S&P High Income S&P High Income Infrastructure ETF Infrastructure Index Note 2 – Accounting Policies: The Trust operates as an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification Topic 946 Financial Services – Investment Companies. The preparation of the financial statements in accordance with U.S. generally accepted accounting principles ("GAAP") requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of the significant accounting policies followed by the Funds. (a) Valuation of Investments The Board of Trustees of the Funds (the "Board") has adopted policies and procedures for the valuation of the Funds' investments (the "Valuation Procedures"). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim's investment management, fund administration, legal and compliance departments (the "Valuation Committee"), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds' securities or other assets. Valuations of the Funds' securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds' officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. If the pricing service cannot or does not provide a valuation for a particular investment or such valuation is deemed unreliable, such investment is fair valued by the Valuation Committee. Equity securities listed on an exchange (New York Stock Exchange ("NYSE") or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies ("Mutual Funds") are valued at their NAV as of the close of business on the valuation date. Exchange traded funds ("ETFs") and closed-end investment companies are valued at the last quoted sale price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time. 54 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT NOTES TO FINANCIAL STATEMENTS continued August 31, 2015 Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC ("GFIA" or the "Investment Adviser") are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security's (or asset's) "fair value." Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security's disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/ dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company's financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). (b) Investment Transactions and Investment Income Investment transactions are accounted for on the trade date for financial reporting purposes. Realized gains and losses on investments are determined on the identified cost basis. Dividend income is recorded net of applicable withholding taxes on the ex-dividend date. Interest income, including the amortization of premiums and accretion of discount, is accrued daily over the life of the security. Real Estate Investment Trust ("REIT") distributions received by a Fund are generally comprised of ordinary income, long-term and short-term capital gains and return of capital. The actual character of amounts received during the year is not known until after the REITs' fiscal year end. A Fund records the character of distributions received from REITs during the year based on historical information available. A Fund's characterization may be subsequently revised based on information received from REITs after their tax reporting periods conclude. (c) Currency Translations Assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the mean of the bid and ask price of respective exchange rates on the last day of the period. Purchases and sales of investments denominated in foreign currencies are translated at the mean of the bid and ask price of respective exchange rates on the date of the transaction. The Funds do not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. Foreign exchange realized gain or loss resulting from holding of a foreign currency, expiration of a currency exchange contract, difference in exchange rates between the trade date and settlement date of an investment purchased or sold, and the difference between dividends actually received compared to the amount shown in a Fund's accounting records on the date of receipt, if any, are included as net realized gains or losses on foreign currency transactions in the Funds' Statement of Operations. Foreign exchange unrealized gain or loss on assets and liabilities, other than investments, if any, are included in the net change in unrealized appreciation (depreciation) on foreign currency translation in the Funds' Statement of Operations. (d) Foreign Taxes The Funds may be subject to foreign taxes (a portion of which may be reclaimable) on income, stock dividends, capital gains on investments or certain foreign currency transactions. All foreign taxes are recorded in accordance with the applicable foreign tax regulations and rates that exist in the foreign jurisdictions in which the Funds invest. These foreign taxes, if any, are paid by the Funds and reflected in their Statement of Operations as follows: foreign taxes withheld at source are presented as a reduction of income and foreign taxes on capital gains from sales of investments are included with the net realized gain (loss) on investments. Foreign taxes payable or deferred as of August 31, 2015, if any, are disclosed in the Funds' Statements of Assets and Liabilities. (e) Distributions The Funds intend to pay substantially all of their net investment income to shareholders. Distribution frequency is as follows: Fund Frequency Guggenheim China All-Cap ETF Annual Guggenheim China Technology ETF Annual Guggenheim Emerging Markets Real Estate ETF Quarterly Guggenheim Solar ETF Annual Guggenheim S&P Global Water Index ETF Annual Guggenheim S&P High Income Infrastructure ETF Quarterly In addition, the Funds intend to distribute any capital gains to shareholders as capital gain dividends at least annually. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. (f) Securities Lending Each Fund may lend portfolio securities to certain creditworthy borrowers, including the Funds' securities lending agent. The loans are collateralized at all times by cash and/or high grade debt obligations in an amount at CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 55 NOTES TO FINANCIAL STATEMENTS continued August 31, 2015 least equal to 102% of the market value of domestic securities loaned and 105% of foreign securities loaned as determined at the close of business on the preceding business day. The cash collateral received is held in a separately managed account established for each respective Fund and maintained by the lending agent exclusively for the investment of securities lending cash collateral on behalf of each Fund. The separately managed accounts invest in short-term investments valued at amortized cost, which approximates market value. Each Fund receives compensation for lending securities from interest or dividends earned on the cash, cash equivalents or U.S. government securities held as collateral, net of fee rebates paid to the borrower plus reasonable administrative and custody fees paid to the lending agent. Such compensation is accrued daily and payable to the Fund monthly. The dividend and interest income earned on the securities loaned is accounted for in the same manner as other dividend and interest income. The borrower pays to the Funds an amount equal to any dividends or interest received on loaned securities. These payments from the borrower are not eligible for reduced tax rates as "qualified dividend income" under the Jobs and Growth Tax Reconciliation Act of 2003. The Funds retain all or a portion of the interest received on investment of cash collateral or receive a fee from the borrower. Lending portfolio securities could result in a loss or delay in recovering each Fund's securities if the borrower defaults. The securities lending income earned by the Funds is disclosed on the Statement of Operations. Value of Securities Cash Non-Cash Total Fund Loaned Collateral Collateral Collateral Guggenheim China All-Cap ETF $ Guggenheim China Technology ETF Guggenheim Emerging Market Real Estate ETF — Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF — Guggenheim S&P High Income Infrastructure ETF — Note 3 – Investment Advisory Agreement and Other Agreements: Pursuant to an Investment Advisory Agreement (the "Agreement") between the Trust, on behalf of each Fund, and GFIA, the Investment Adviser manages the investment and reinvestment of each Fund's assets and administers the affairs of each Fund to the extent requested by the Board. Pursuant to the Agreement, each Fund listed in the following table pays the Investment Adviser an advisory fee. The advisory fee is payable on a monthly basis at the annual rate set forth below based on each Fund's average daily net assets: Fund Rate Guggenheim Solar ETF 0.50% Guggenheim S&P Global Water Index ETF 0.50% Pursuant to the Agreement, each Fund listed in the following table pays the Investment Adviser a unitary management fee for the services and facilities it provides. The unitary management fee is payable on a monthly basis at the annual rate set forth below based on each Fund's average daily net assets: Fund Rate Guggenheim China All-Cap ETF 0.70% Guggenheim China Technology ETF 0.70% Guggenheim Emerging Markets Real Estate ETF 0.65% Guggenheim S&P High Income Infrastructure ETF 0.45% Out of the unitary management fee, the Investment Adviser pays substantially all the expenses of each Fund, including the cost of transfer agency, custody, fund administration, legal, audit and other services, except for the fee payments under the Agreement, distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Rydex Fund Services, LLC ("RFS"), an affiliate of the Investment Adviser, provides fund administration services to the Funds. As compensation for these services, RFS receives a fund administration fee payable monthly at the annual rate set forth below as a percentage of the average daily net assets of each Fund: Net Assets Rate First $200,000,000 0.0275% Next $300,000,000 0.0200% Next $500,000,000 0.0150% Over $1,000,000,000 0.0100% For the year ended August 31, 2015, the following Funds recognized Fund Administration expenses as follows: Fund Fund Administration Expense Guggenheim Solar ETF $ Guggenheim S&P Global Water Index ETF Due to their unitary management fee structure, Guggenheim China All-Cap ETF, Guggenheim China Technology ETF, Guggenheim Emerging Markets Real Estate ETF and Guggenheim S&P High Income Infrastructure ETF do not pay a separate Fund Administration fee. The Bank of New York Mellon Corp. ("BNY") acts as the Funds' custodian, accounting agent, transfer agent and security lending agent. As custodian, BNY is responsible for the custody of the Funds' assets. As accounting agent, BNY is responsible for maintaining the books and records of the Funds. As transfer agent, BNY is responsible for performing transfer agency services for the Funds. As securities lending agent, BNY is responsible for executing the lending of portfolio securities to creditworthy borrowers. The Investment Adviser has contractually agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of Guggenheim Solar ETF and Guggenheim S&P Global Water Index ETF (excluding interest expense, a portion of the Fund's licensing fees, offering costs, brokerage commissions and other trading expenses, taxes and extraordinary expenses such as litigation and other expenses not incurred 56 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT NOTES TO FINANCIAL STATEMENTS continued August 31, 2015 in the ordinary course of the Fund's business), from exceeding 0.65% of average net assets per year, at least until December 31, 2018. For the year ended August 31, 2015, the Investment Adviser waived Advisory Fees as follows: Fund Advisory Fees Waived Guggenheim Solar ETF $ Guggenheim S&P Global Water Index ETF Amounts owed to each Fund from the Investment Adviser are shown in the Statement of Assets and Liabilities. This receivable is settled on a periodic basis. Certain officers and trustees of the Trust may also be officers, directors and/or employees of the Investment Adviser. The Trust does not compensate its officers or trustees who are officers, directors and/or employees of the Investment Adviser. Licensing Fee Agreements: The Investment Adviser has entered into licensing agreements on behalf of each Fund with the following Licensors: Fund Licensor Guggenheim China All-Cap ETF AlphaShares, LLC Guggenheim China Technology ETF AlphaShares, LLC Guggenheim Emerging Markets Real Estate ETF AlphaShares, LLC Guggenheim Solar ETF MAC Indexing LLC Guggenheim S&P Global Water Index ETF Standard & Poor's Financial Services LLC, a division of McGraw-Hill Financial Guggenheim S&P High Income Infrastructure ETF S&P Dow Jones Index Group The Funds are not sponsored, endorsed, sold or promoted by the Licensors and the Licensors make no representation regarding the advisability of investing in shares of the Funds. Up to 5 basis points of licensing fees are excluded from the expense cap for the Funds without a unitary management fee. Note 4 – Fair Value Measurement: In accordance with GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following table represents the Funds' investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of August 31, 2015: Level 1 Level 2 Level 3 Investments Investments Investments In Securities In Securities In Securities Total Assets Guggenheim China All-Cap ETF $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF — — Guggenheim Solar ETF — — Guggenheim S&P Global Water Index ETF — — Guggenheim S&P High Income Infrastructure ETF — — Independent pricing services are used to value a majority of the Funds' investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral, spread over Treasuries, and other information and analysis. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 57 NOTES TO FINANCIAL STATEMENTS continued August 31, 2015 The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy Ending Balance Valuation Unobservable Fund Category at 8/31/15 Technique Inputs Guggenheim China All-Cap Last trade 25%-100% ETF Common Stocks $ with Adjustment Discount Guggenheim China Technology Last trade ETF Common Stocks $ with Adjustment 25% Discount Any remaining level 3 securities held by the Trust and excluded from the table above were not considered material to the Trust. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of August 31, 2015, compared to the valuation levels at the end of the previous fiscal year are detailed below: Guggenheim China All-Cap ETF Transfer from Level 1 to Level 2 $ Transfer from Level 1 to Level 3 The transfer from Level 1 to Level 2 and the transfer from Level 1 to Level 3 are the results of securities being halted on the principal exchange on which they trade. Guggenheim China Technology ETF Transfer from Level 1 to Level 2 $ Transfer from Level 1 to Level 3 The transfer from Level 1 to Level 2 is due to lack of an active market. The transfer from Level 1 to Level 3 is the result of the security being halted on the principal exchange on which it trades. Except for Guggenheim China All-Cap ETF and Guggenheim China Technology ETF, there were no transfers between levels for these Funds for the year ended August 31, 2015. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the year ended August 31, 2015: Level 3 – Fair value measurement using significant unobservable inputs Guggenheim China All-Cap ETF Beginning Balance $ Realized Gain/Loss ) Change in Unrealized Gain/Loss Purchases Transfer In Ending Balance $ Level 3 – Fair value measurement using significant unobservable inputs Guggenheim China Technology ETF Beginning Balance $ — Transfer In Ending Balance $ Level 3 – Fair value measurement using significant unobservable inputs Guggenheim Emerging Markets Real Estate ETF Beginning Balance $ — Change in Unrealized Gain/Loss ) Purchases Ending Balance $ — Note 5 – Federal Income Taxes: The Funds intend to comply with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the "Internal Revenue Code"), applicable to regulated investment companies. Accordingly, no provision for U.S. federal income taxes is required. In addition, by distributing substantially all of its ordinary income and long-term capital gains, if any, during each calendar year, each Fund intends not to be subject to U.S. federal excise tax. As of August 31, 2015, the cost of investments and accumulated unrealized appreciation/depreciation on investments for federal income tax purposes were as follows: Net Tax Cost of Gross Tax Gross Tax Unrealized Investments for Unrealized Unrealized Appreciation Tax Purposes Appreciation (Depreciation ) (Depreciation ) Guggenheim China All-Cap ETF $ $ $ ) $ ) Guggenheim China Technology ETF ) ) Guggenheim Emerging Markets Real Estate ETF ) ) Guggenheim Solar ETF ) ) Guggenheim S&P Global Water Index ETF ) Guggenheim S&P High Income Infrastructure ETF ) ) 58 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT NOTES TO FINANCIAL STATEMENTS continued August 31, 2015 Tax components accumulated earnings (deficit) of the following balances as of August 31, 2015, were as follows: Net Unrealized Accumulated Undistributed Appreciation Capital and Fund Ordinary Income (Depreciation ) Other Losses Guggenheim China All-Cap ETF $ $ ) $ ) Guggenheim China Technology ETF ) ) Guggenheim Emerging Markets Real Estate ETF — ) ) Guggenheim Solar ETF ) ) Guggenheim S&P Global Water Index ETF ) Guggenheim S&P High Income Infrastructure ETF ) ) Note: Capital Loss Carryforward amounts may be limited due to Federal income tax regulations. Distributions to Shareholders: The tax character of distributions paid during the year ended August 31, 2015, was as follows: Distributions Paid from Ordinary Income Guggenheim China All-Cap ETF $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF The tax character of distributions paid during the year ended August 31, 2014, was as follows: Distributions Paid from Ordinary Income Guggenheim China All-Cap ETF $ Guggenheim China Technology ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF As of August 31, 2015, the following reclassifications were made to the capital accounts of the Funds, to reflect permanent book/tax differences and income and gains available for distributions under income tax regulations, which are primarily due to the inherent differences between book and tax treatment of investment in real estate investment trusts, foreign currency transactions, redemption in-kind transactions, disposition of passive foreign investment company stocks, wash sales from redemption in-kind transactions and return of capital distributions. Net investment income, net realized gains and net assets were not affected by these changes. Undistributed (Distributions in Excess of) Accumulated Paid-In Net Investment Net Realized Fund Capital Income Gain (Loss ) Guggenheim China All-Cap ETF $ $ $ ) Guggenheim China Technology ETF ) Guggenheim Emerging Markets Real Estate ETF — ) Guggenheim Solar ETF ) ) Guggenheim S&P Global Water Index ETF ) ) Guggenheim S&P High Income Infrastructure ETF ) ) For Federal income tax purposes, capital loss carryforwards represent realized losses of the Funds that may be carried forward and applied against future capital gains. For taxable years beginning on or before December 22, 2010, such capital losses may be carried forward for a maximum of eight years. Under the RIC Modernization Act of 2010, the Funds are permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those taxable years must be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. As of August 31, 2015, capital loss carryforwards for the Funds were as follows: Unlimited Unlimited Total Capital Loss Capital Loss Capital Loss Short-Term Long-Term Capital Loss Fund Expiring in 2017 Expiring in 2018 Expiring in 2019 Capital Loss Capital Loss Carryforward Guggenheim China All-Cap ETF $ — $ ) $ ) $ ) $ ) $ ) Guggenheim China Technology ETF — — ) Guggenheim Emerging Markets Real Estate ETF — — — ) — ) Guggenheim Solar ETF ) Guggenheim S&P Global Water Index ETF ) Guggenheim S&P High Income Infrastructure ETF — — — ) — ) CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 59 NOTES TO FINANCIAL STATEMENTS continued August 31, 2015 Pursuant to Federal income tax regulations applicable to investment companies, the Funds can elect to treat net capital losses and certain ordinary losses realized between November 1 and August 31 of each year as occurring on the first day of the following tax year. The Funds also can elect to treat certain ordinary losses realized between January 1 and August 31 of each year as occurring on the first day of the following tax year. The following Fund has elected to treat the ordinary loss as a post-October Loss: Fund Ordinary Capital Guggenheim Emerging Markets Real Estate ETF $ $ — For all open tax years and all major jurisdictions, management of the Trust has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Uncertain tax positions are tax positions taken or expected to be taken in the course of preparing each Fund's tax returns that would not meet a more-likely-than-not threshold of being sustained by the applicable tax authority and would be recorded as a tax expense in the current year. Open tax years are those that are open for examination by taxing authorities (i.e. generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Trust is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Note 6 – Investments in Securities: For the year ended August 31, 2015, the cost of investments purchased and proceeds from sales of investments, excluding short-term investments and in-kind transactions, were as follows: Purchases Sales Guggenheim China All-Cap ETF $ $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF For the year ended August 31, 2015, in-kind transactions were as follows: Purchases Sales Guggenheim China All-Cap ETF $ — $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF — Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF Note 7 – Capital: Shares are issued and redeemed by the Funds only in creation unit size aggregations of 50,000 to 100,000 shares. Transactions are permitted on an in-kind basis, with a separate cash payment, which is balancing each component to equate the transaction to the net asset value per share of the Fund on the transaction date. Transaction fees ranging from $500 to $3,000 are charged to those persons creating or redeeming creation units. An additional charge on the transaction may be imposed with respect to transactions effected outside of the clearing process or to the extent that cash is used in lieu of securities to purchase creation units or redeem for cash. Note 8 – Distribution and Service Plan: The Board has adopted a distribution and service plan (the "Plan") pursuant to Rule 12b-1 under the 1940 Act. Under the Plan, each Fund is authorized to pay distribution fees in connection with the sale and distribution of its shares and pay service fees in connection with the provision of ongoing services to shareholders and the maintenance of shareholder accounts in an amount up to 0.25% of its average daily net assets each year. No 12b-1 fees are currently paid by the Funds, and there are no current plans to impose these fees. No such fee may be paid in the future without further approval by the Board. Note 9 – Indemnifications: In the normal course of business, the Funds enter into contracts that contain a variety of representations, which provide general indemnifications. Each Fund's maximum exposure under these arrangements is unknown, as this would require future claims that may be made against a Fund that have not yet occurred. However, the Funds expect the risk of loss to be remote. Note 10 – Subsequent Event: The Funds evaluated subsequent events through the date the financial statements were available for issue and determined there were no additional material events that would require disclosure in the Funds' financial statements. 60 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM August 31, 2015 The Board of Trustees and Shareholders of Claymore Exchange-Traded Fund Trust 2 We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Guggenheim China All-Cap ETF, Guggenheim China Technology ETF, Guggenheim Emerging Markets Real Estate ETF, Guggenheim Solar ETF, Guggenheim S&P Global Water Index ETF, and Guggenheim S&P High Income Infrastructure ETF (six of the portfolios constituting the Claymore Exchange-Traded Fund Trust 2 (the Trust)) as of August 31, 2015, and the related statements of operations, changes in net assets, and the financials highlights for the periods indicated therein. These financial statements and financial highlights are the responsibility of the Trust's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Trust's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2015, by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the respective six portfolios constituting the Claymore Exchange-Traded Fund Trust 2 at August 31, 2015, the results of their operations, changes in their net assets, and their financial highlights for the periods indicated therein, in conformity with U.S. generally accepted accounting principles. Chicago, Illinois October 26, 2015 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 61 SUPPLEMENTAL INFORMATION (Unaudited) August 31, 2015 Federal Income Tax Information In January 2016, shareholders will be advised on IRS Form 1099 DIV or substitute 1099 DIV as to the federal tax status of the distributions received by shareholders in the calendar year 2015. The Trust intends to designate the maximum amount of dividends that qualify for the reduced tax rate pursuant to the Jobs and Growth Tax Relief Reconciliation Act of 2003. See qualified dividend income column in the table below. The Trust's investment income(dividend income plus short-term gains, if any) qualifies as follows: Guggenheim Emerging Market Real Estate ETF intends to designate $5,275 of foreign tax withholding on foreign source income of $75,818. Guggenheim China All-Cap ETF intends to designate $97,737 of foreign tax withholding on foreign source income of $1,105,865. Guggenheim S&P Global Water Index ETF intends to designate $360,952 of foreign tax withholding on foreign source income of $5,394,621. Of the ordinary income distributions paid during the year, the following funds had the corresponding percentages qualify for the dividends received deduction for corporations: Fund Dividend received deduction Guggenheim China All-Cap ETF 0.04% Guggenheim China Technology ETF 0.00% Guggenheim Emerging Markets Real Estate ETF 0.29% Guggenheim Solar ETF 0.03% Guggenheim S&P Global Water ETF 21.71% Guggenheim S&P High Income Infrastructure ETF 13.48% Additionally, the following amounts of taxable ordinary income dividends paid during the fiscal year qualified for the lower income tax rate available to individuals under the Jobs and Growth Tax Relief Reconciliation Act of 2003: Fund Qualified dividend income Guggenheim China All-Cap ETF 65.36% Guggenheim China Technology ETF 20.60% Guggenheim Emerging Markets Real Estate ETF 33.87% Guggenheim Solar ETF 3.49% Guggenheim S&P Global Water ETF 99.09% Guggenheim S&P High Income Infrastructure ETF 98.93% Trustees The Statement of Additional Information that includes additional information about the Trustees is also available, without charge, upon request via our website at guggenheiminvestments.com or by calling (800) 345-7999. The Trustees of the Trust and their principal business occupations during the past five years: Name, Address* and Year of Birth Position(s) Held with Trust Office and Length of Time Served** Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen Other Directorships Held by Trustee Independent Trustees: Randall C. Barnes Trustee Since 2006 Current: Private Investor (2001-present). Former: Senior Vice President and Treasurer, PepsiCo, Inc. (1993-1997); President, Pizza Hut International (1991-1993); Senior Vice President, Strategic Planning and New Business Development, PepsiCo, Inc. (1987-1990). 93 Current: Trustee, Purpose Investments Funds (2014-present). Donald A. Chubb, Jr. (1946 ) Trustee Since 2014 Current: Business broker and manager of commercial real estate, Griffith & Blair, Inc. (1997-present). 89 Current: Midland Care, Inc. (2011- present) Jerry B. Farley Trustee Since 2014 Current: President, Washburn University (1997-present). 89 Current: Westar Energy, Inc. (2004- present); CoreFirst Bank & Trust (2000-present). 62 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT SUPPLEMENTAL INFORMATION (Unaudited) continued August 31, 2015 Name, Address* and Year of Birth Position(s) Held with Trust Office and Length of Time Served** Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen Other Directorships Held by Trustee Independent Trustees continued: Roman Friedrich III Trustee and Chairman of the Contracts Review Committee Since 2010 Current: Founder and Managing Partner, Roman Friedrich & Company(1998-present). Former: Senior Managing Director, MLV & Co. LLC (2010-2011). 89 Current: Zincore Metals, Inc. (2009-present). Former: Axiom Gold and Silver Corp. (2011-2012). Robert B. Karn III Trustee and Chairman of the Audit Committee Since 2010 Current: Consultant (1998-present). Former: Arthur Andersen (1965-1997) and Managing Partner, Financial and Economic Consulting, St. Louis office (1987-1997). 89 Current: Peabody Energy Company (2003-present); GP Natural Resource Partners, LLC (2002-present). Ronald A. Nyberg Trustee and Chairman of the Nominating and Governance Committee Since 2006 Current: Partner, Nyberg & Cassioppi, LLC (2000-present). Former: Executive Vice President, General Counsel, and Corporate Secretary, Van Kampen Investments (1982-1999). 95 Current: Edward-Elmhurst Healthcare System (2012-present). Maynard F. Oliverius Trustee Since 2014 Current: Retired. Former: President and CEO, Stormont-Vail HealthCare (1996-2012). 89 Current: Fort Hays State University Foundation (1999-present); Stormont-Vail Foundation (2013- present); University of Minnesota HealthCare Alumni Association Foundation (2009-present). Ronald E. Toupin, Jr. Trustee and Chairman of the Board Since 2006 Current: Portfolio Consultant (2010-present). Former: Vice President, Manager and Portfolio Manager, Nuveen Asset Management (1998-1999); Vice President, Nuveen Investment Advisory Corp. (1992-1999); Vice President and Manager, Nuveen Unit Investment Trusts (1991-1999); and Assistant Vice President and Portfolio Manager, Nuveen Unit Investment Trusts (1988-1999), each of John Nuveen & Co., Inc. (1982-1999). 92 Former: Bennett Group of Funds (2011-2013). Interested Trustee: Donald C.
